16-1920
     Chen v. Sessions
                                                                                   BIA
                                                                              Nelson, IJ
                                                                           A200 176 205
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 14th day of March, two thousand eighteen.
 5
 6   PRESENT:
 7            REENA RAGGI,
 8            DENNY CHIN,
 9            CHRISTOPHER F. DRONEY,
10                 Circuit Judges.
11   _____________________________________
12
13   WEN CHEN, AKA JIALING WU,
14            Petitioner,
15
16                      v.                                       16-1920
17                                                               NAC
18   JEFFERSON B. SESSIONS III,
19   UNITED STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                    Joshua E. Bardavid, New York, NY.
24
25   FOR RESPONDENT:                    Chad A. Readler, Acting Assistant
26                                      Attorney General; Stephen J.
27                                      Flynn, Assistant Director; Sergio
28                                      Sarkany, Trial Attorney, Office of
29                                      Immigration Litigation, United
30                                      States Department of Justice,
31                                      Washington, DC.
1          UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5          Petitioner Wen Chen, a native and citizen of the People’s

6    Republic of China, seeks review of a May 20, 2016, decision

7    of the BIA affirming a November 25, 2014, decision of an

8    Immigration     Judge   (“IJ”)     denying   Chen’s    application    for

9    asylum,      withholding    of    removal,   and     relief   under   the

10   Convention Against Torture (“CAT”).          In re Wen Chen, No. A200

11   176 205 (B.I.A. May 20, 2016), aff’g No. A200 176 205 (Immig.

12   Ct.   N.Y.    City   Nov.   25,   2014).     We    assume   the   parties’

13   familiarity with the underlying facts and procedural history

14   in this case.

15         We review the IJ’s decision as modified and

16   supplemented by the BIA, and therefore assume Chen’s

17   credibility and address only whether Chen demonstrated a

18   well-founded fear of future persecution.             See Xue Hong Yang

19   v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir. 2005);

20   Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).

21   The applicable standards of review are well established.               8


                                          2
1    U.S.C. § 1252(b)(4)(B); Su Chun Hu v. Holder, 579 F.3d 155,

2    158 (2d Cir. 2009) (per curiam).

3        Absent past persecution, an alien may establish

4    eligibility for asylum by demonstrating a well-founded fear

5    of future persecution, which is “a subjective fear that is

6    objectively reasonable.”   Dong Zhong Zheng v. Mukasey, 552

7 F.3d 277, 284 (2d Cir. 2009) (citation and internal

8    quotation marks omitted); see also Y.C. v. Holder, 741 F.3d
9    324, 332 (2d Cir. 2013) (“For an asylum claim, the

10   applicant must show a reasonable possibility of future

11   persecution.” (citation and internal quotation marks

12   omitted)).   “An asylum applicant can show a well-founded

13   fear of future persecution in two ways: (1) by

14   demonstrating that he or she ‘would be singled out

15   individually for persecution’ if returned, or (2) by

16   proving the existence of a ‘pattern or practice in

17   [the] . . . country of nationality . . . of persecution of

18   a group of persons similarly situated to the applicant’ and

19   establishing his or her ‘own inclusion in, and

20   identification with, such group.’”   Y.C., 741 F.3d at 332

21   (quoting 8 C.F.R. § 1208.13(b)(2)(iii)).


                                   3
1           “[T]o establish a well-founded fear of persecution in

2    the absence of any evidence of past persecution, an alien

3    must make some showing that authorities in [her] country of

4    nationality are either aware of [her] activities or likely to

5    become    aware   of   [her]   activities.”   Hongsheng   Leng    v.

6    Mukasey, 528 F.3d 135, 143 (2d Cir. 2008) (per curiam).          “In

7    the absence of solid support in the record,” a fear of

8    persecution is not objectively reasonable and is “speculative

9    at best.”    Jian Xing Huang v. U.S. INS, 421 F.3d 125, 129 (2d

10   Cir. 2005) (per curiam).

11          Chen offered no evidence that Chinese authorities were

12   aware of her religious practice, and her contention that

13   the authorities would likely become aware of her activities

14   in the United States was purely speculative.      Chen pointed

15   to the two times that she handed out leaflets in the United

16   States and a telephone conversation in which she encouraged

17   her parents, who live in China, to practice Christianity.

18   But there is no evidence that the Chinese government will

19   become aware of these activities.       See Y.C., 741 F.3d at

20   334.    Regarding her future practice, Chen testified that

21   she would worship at an unauthorized church in China and


                                       4
1    proselytize.   However, the record reflects that tens of

2    millions of unregistered Christians worship in China, and

3    Chen did not establish a reasonable possibility that

4    Chinese officials would single her out.    See Jian Xing

5    Huang, 421 F.3d at 129; see also A.R. 230-68 (2012 Annual

6    Report of U.S. Commission on International Religious

7    Freedom).

8        To attack the agency’s decision, Chen points to the

9    State Department’s 2012 International Religious Freedom

10   Report (“IRF Report”), arguing that it reveals that China

11   restricts proselytizing and has “in some cases . . .

12   detained, arrested, or sentenced to prison a number of

13   religious leaders and adherents for activities related to

14   their religious practice.” Pet’r’s Br. 18-19 (quoting A.R.

15   435).   But that report also shows that in some parts of

16   China “local authorities tacitly approved of the activities

17   of unregistered [religious] groups or did not interfere

18   with them.”    A.R. 430-31 (U.S. State Department, 2012

19   International Religious Freedom Report).   Given the

20   nationwide variation and lack of evidence of persecution

21   for proselytizing in Chen’s home province of Fujian, the


                                    5
1    agency reasonably concluded that Chen failed to show a

2    sufficient possibility of harm if she continued to

3    proselytize in China.        Cf. Jian Hui Shao v. Mukasey, 546

4 F.3d 138, 142, 149 (2d Cir. 2008) (finding no error in

5    BIA’s evidentiary framework that an applicant demonstrate

6    that enforcement of family planning policy is carried out

7    in his or her local area in a manner that would give rise

8    to a well-founded fear of persecution because of local

9    variations in the enforcement of that policy); see also

10   Santoso v. Holder, 580 F.3d 110, 112 (2d Cir. 2009) (per

11   curiam) (affirming agency’s finding of no pattern or

12   practice of persecution of Catholics in Indonesia where

13   evidence showed that religious violence was not nationwide

14   and that Catholics in many parts of the country were free

15   to practice their faith).

16          Chen contends that because the BIA assumed credibility,

17   it   should    have   addressed      more    specifically   whether    the

18   Chinese       government     would        target   her   for     publicly

19   proselytizing because the IJ never made a specific finding on

20   this    point.     As   we   discussed       above,   however,   the   BIA

21   reasonably concluded that Chen failed to present country


                                           6
1    conditions evidence that her fear was objectively reasonable.

2    Finally, because the BIA reasonably concluded that Chen did

3    not meet her burden for asylum, it did not err in finding

4    that she necessarily failed to meet the higher burden required

5    for withholding of removal or CAT relief.       See Lecaj v.

6    Holder, 616 F.3d 111, 119-20 (2d Cir. 2010).

7        For the foregoing reasons, the petition for review is

8    DENIED.

 9                               FOR THE COURT:
10                               Catherine O’Hagan Wolfe, Clerk




                                   7